DETAILED ACTION

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 10/11/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11, 12, 14, 15, and 17-20 of US 10,830,601 B2  in view of Davis et al. (US 2005/0222756 A1, published 10/06/2005), hereinafter Davis.
17093368 (Instant Application)
US 10,830,601 B2  
Claims 1, 11, 16): A method for processing directional feedback comprising:

Claims 1, 11, 17) A method for providing directional feedback comprising: 
establishing a communication session between a first directional interface and one or more directional interfaces through at least the server;

receiving a free form path input manually by a user utilizing a first directional interface , wherein the free form path is a continuous input between at least a start point and an end point of the free form path 
receiving a free form path from a user utilizing the first directional interface providing instructions for one or more users utilizing the one or more directional interfaces
at the server;

converting the free form path to directional feedback, wherein the free form path is aligned to available paths utilizing mapping information to generate the directional feedback; 
converting the free form path to directional feedback for the one or more directional interfaces, including aligning, by the first directional interface, the free form path to available paths communicated as the directional feedback by the first directional interface for the one or more directional interfaces
and sending the directional feedback from the server

to one or more directional interfaces utilized by one or more users associated with the first directional interface
sending the directional feedback to the one or more directional interfaces wirelessly
Claims 2, 16) wherein sending the directional feedback from the server to one or more directional interfaces is performed utilizing user preferences associated with the one or more directional interfaces.
Claim 1) wherein user preferences stored by each of the one or more directional interfaces control how the directional feedback is presented at the one or more directional interfaces
Claim 3) The method of claim 3, wherein the first directional interface and the one or more directional interfaces includes include a plurality of direction indicators selectable by the user and the one or more users, respectively.
Claim 2) The method of claim 1, wherein the first directional interface and the one or more directional interfaces include a plurality of direction indicators selectable by the user and the one or more users, respectively.
Claim 4) The method of claim 2, further comprising: communicating an indicator at the one or more directional interfaces in response to receiving the directional feedback.
Claim 3) The method of claim 2, further comprising: communicating an indicator at the one or more directional interfaces in response to receiving the directional feedback.
Claim 5) The method of claim 1, wherein the server communicates with the first directional interface and the one or more directional interfaces through one or more wireless service networks , and wherein the free form path is a future path for at least the one or more directional interfaces.
Claim 1) sending the directional feedback to the one or more directional interfaces wirelessly
Claim 6) The method of claim 1, wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces.
Claim 6) The method of claim 1, wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces
Claim 7) The method of claim 1, further comprising: determining headings of users associated with the one or more directional interfaces; and communicating the headings of the users associated with the one or more directional interfaces to the first directional interface.
Claim 14) The directional interface of claim 11, wherein the mapping interface displays a location, speed, and heading of the one or more users
Claim 8) The method of claim 7, wherein the headings each include a location, direction of travel, and a speed.
Claim 14) The directional interface of claim 11, wherein the mapping interface displays a location, speed, and heading of the one or more users
Claim 12) The directional interface system of claim 11, wherein the directional interface system is securely linked with the first directional interface and the one or more directional interfaces to ensure privacy and secure communications through a wireless system including at least the one or more transceivers.
Claim 12) The directional interface of claim 11, wherein the directional interface is securely linked with the one or more directional interfaces to ensure privacy and secure communications, wherein the directional feedback is communicated by the transceiver utilizing user preferences, and wherein the user preferences include at least selections for at least text, audio, tactile, and video instructions.
Claim 13) The directional interface system of claim 11, wherein the first directional interface and the one or more directional interfaces execute a mapping application 
Claim 14) The directional interface of claim 11, wherein the mapping interface displays a location, speed, and heading of the one or more users.
that communicates with the server through the one or more transceivers.

Claim 14) The directional interface system of claim 13, wherein a mapping interface displays a location, speed, and direction of the one or more directional interfaces utilized by the one or more users , and wherein the free form path is a future path for at least the one or more directional interface
Claim 14) The directional interface of claim 11, wherein the mapping interface displays a location, speed, and heading of the one or more users.
Claim 15) The directional interface system of claim 11, wherein the directional feedback includes turn- by-turn instructions for the one or more directional interfaces utilized by the one or more users
Claim 15) The directional interface of claim 11, wherein the directional feedback includes turn-by-turn instructions for the one or more users.
Claim 18) The server of claim 17, wherein the first directional interface and the one or more directional interfaces execute a mapping application displaying mapping information and the directional feedback
Claim 18) The wireless device of claim 17, wherein the directional interface is integrated with a mapping application displaying mapping information, and wherein the directional feedback lights up on the directional interface and the one or more directional interfaces in response to converting the free form path to the directional interface
Claim 19) The wireless device of claim 17, wherein the set of instructions are further executed to: determine headings of the one or more users; and compensate for delays in receiving the heading of the one or more users, wherein the headings each include a location, direction of travel, and a speed.
Claim 19) The wireless device of claim 17, wherein the directional interface compensates for delays in receiving a heading of the one or more users, wherein the heading includes a location, direction of travel, and a speed
Claim 20) The wireless device of claim 17, wherein the directional feedback includes turn-by-turn instructions in the future for the one or more directional interfaces utilized by the one or more users, and wherein the available paths include road, trails, and paths.
Claim 20) The wireless device of claim 17, wherein the directional feedback includes turn-by-turn instructions for the one or more users, wherein the available paths include roads, trails, and paths.


In the same field of endeavor Davis teaches establishing a communication session between a first directional interface and one or more directional interfaces through at least the server; receiving, at a server a free form path input manually by a user utilizing a first directional interface; and sending the directional feedback from the server, and that communicates with the server through the one or more transceivers (Davis Figs. 1-7; [0025-0026], [0037], [0041-0042], [0047-0048]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated receiving, at a server a free form path input manually by a user utilizing a first directional interface; and sending the directional feedback from the server, and that communicates with the server through the one or more transceivers as suggested in Davis.  Doing so would be desirable because in previous systems routes are simply automatically broadcasted from members in a group.  However, a particular member may be interested in only sharing route information with one particular other user, such as his spouse, friend, or business associate (see Davis [0014]).  It would thus be convenient for vehicle-based (or other) communication systems to allow routes of a first user to be stored and transmitted to other specified system users (see Davis [0015]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (US 2005/0222756 A1, published 10/06/2005), hereinafter Davis, in view of Lim (KR 20080088830 A, published 10/06/2008; examiner note: English translation of foreign publication is used here as reference for rejection; all citations are to the translation).

	Regarding claim 1, Davis teaches the claim comprising:
A method for processing directional feedback comprising (Davis Figs. 1-7; abs. an improved system and procedure for allowing a user to post a route to another mobile user):
establishing a communication session between a first directional interface and one or more directional interfaces through at least a server (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; the communication device 22 is capable of sending and receiving voice (i.e., speech), data (such as textual or SMS data), and/or video; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10 and may comprise a communications server; as well as administering communications between vehicles 26 wirelessly connected to the system, the server 24 can be part of a service center that provides other services to the vehicles 26; [0031], the wireless communications device 22 can provide a great deal of communicative flexibility within vehicle 26; an occupant in a first vehicle 26a can call a second vehicle 26b to speak to its occupants; [0032], the switch may be configured to establish a push-to-talk communication channel; [0034], FIG. 3 illustrates two traveling vehicles 26a and 26b in communication with a transceiver tower or base station 106 which forms part of the communications system 10; [0047], the server 24 checks to see if the second vehicle 26b (i.e., user ID2) is coupled to the system, and the route information from the first vehicle (user ID1) is transmitted to it; the server 24 may wait to transmit once the first vehicle's route is completed, but in a preferred embodiment, sends location data points to the second vehicle 26 as they become available, which enables the second vehicle to see the route as its being formed; [0053], the second user can press a confirmation button 114 on his user interface 51 as shown in FIG. 6b, at which point the server logs such confirmation and perhaps transmits the same to the first vehicle 26a; confirmation can come on a point-by-point basis, with separate confirmation coming with each location point that the second user approaches or clears; this style of confirmation would allow the first user to see the progress of the second vehicle 26b along the route; examiner note: per the specification [0027], a communications session includes one-way or two-way communication of directional indicators, maps, layouts, text, audio, video, or other communications); 
receiving, at the server, a free form path input manually by a user utilizing the first directional interface, wherein the free form path is continuous between at least a start point and an end point of the free form path (Davis Figs. 1-7; [0037], assume the first vehicle 26a decides at point 110 to map the route he is going to travel to the destination 108 for the benefit of the second vehicle 26b; [0040], the user in the first vehicle 26a may manually prescribe the route locations ultimately transmitted to the second vehicle 26b; [0041], where a user in the first vehicle 26a can manually press a button along the route to mark location, the user may also couple with each marked location a message such as "turn right" or "go straight through intersection."; the types of messages may be tokens that are preset on the keypad 72; [0042], the system described above contemplates that specific points along the route are determined and, along with any associated message or data, periodically transmitted to the server 24; [0048], the route information received at the user interface 51 of the second vehicle 26b can be displayed or broadcast in any number of ways; as shown in FIG. 6a; [0025], the route can be left by a non-mobile user for the benefit of a mobile user using, for example, a home computer; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0027], further details of a typical wireless communications device 22 as employed in a vehicle 26 are shown in FIG. 2; [0055], assuming the home based user owns a computer in communication with the system 10, the user can leave a route for the benefit of the second vehicle; FIG. 7 illustrates the display 101 of the home user's computer, and shows a map of the area encompassing the route; the home user uses a mouse pointer 141 to mark the starting and stopping locations of the route (as designated by Xs), and the server 24, running an appropriate mapping program, generates the appropriate route; [0058], the concepts disclosed herein could have applicability to other portable communicative user interfaces not contained within vehicles, such as cell phones, personal data assistants (PDAs), portable computers, etc; see also [0050] and [0055], server running a mapping program; see [0059], embodiments can be combined);
converting the free form path to directional feedback, wherein the free form path is aligned to available paths utilizing mapping information to generate the directional feedback (Davis Figs. 1-7; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user; [0050], the displayed route points need not exactly correspond to the location data (location 1, 2, 3, etc.; see FIG. 5) posted by the first vehicle 26a; instead, the server 24 can generate new points 140 for display at the second user interface using the location data from the first vehicle 26a; the server 24, with the assistance of a mapping program, can interpolate between these two points to perhaps generate further points to assist in navigation by the second vehicle 26b; as described, a server receives a free form path from a first directional interface and generates directional feedback for a second directional interface by aligning the free-form path to a map utilizing mapping information (see 6a); [0055], the home user uses a mouse pointer 141 to mark the starting and stopping locations of the route (as designated by Xs), and the server 24, running an appropriate mapping program, generates the appropriate route); 
and sending the directional feedback from the server to one or more directional interfaces utilized by one or more users associated with the first directional interface (Davis Figs. 1-7; [0047], once the route information is received at the server 24, it is transmitted to the user interface 51 of the second vehicle 26b; the server 24 may wait to transmit once the first vehicle's route is completed, but in a preferred embodiment, sends location data points to the second vehicle 26 as they become available, which enables the second vehicle to see the route as its being formed; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user; [0037], the first vehicle 26a user can enter a system user ID for the intended recipient; [0057], it is also possible to leave a single route with numerous users, assuming their user IDs are also specified; [0026], device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0055], the home user uses a mouse pointer 141 to mark the starting and stopping locations of the route (as designated by Xs), and the server 24, running an appropriate mapping program, generates the appropriate route; the intended receipt user ID and other route particulars are textually entered by the home user in window 142, which can be uploaded to the server 24 (and ultimately the second vehicle 26b) by pressing the "send" button).
However, Davis fails to expressly disclose the free form path is a continuous input.  In the same field of endeavor, Lim teaches:
the free form path is a continuous input (Lim Figs. 1-7; abs. a method for sharing path information on a navigation map is provided to allow users to share information produced on their own and stored paths with other users; providing a path input tool to a user; receiving the path via the path input tool; generating effective path information by operating the input path as an effective path; and generating the effective path information as a path file to be shared with other users; the path input tool inputs a path in a picture type by the user; p. 4 [lines 15 - 58], the navigation map server 100 not only provides a base map to the user terminals 300 and 310, but also provides a tool for a general user to directly input a path on the base map and share it with other users; the navigation map server 100 generates valid route information through a predetermined process so that the route input by the user can operate as a valid route; the operation of the route information generator 120 of the navigation map server 100; the route information generation unit 120 according to an embodiment of the present invention includes a route correction unit 122; when a user enters a path in a form such as drawing on a base map, a line may be generated to pass over a building, not a road, according to a scale such as a scale or a zoom level at which the base map is displayed; the path correction unit 122 performs a function to automatically correct so that the lines passing through the point that is not the road passes over the road; the route correction unit 122 performs a function of correcting the route in consideration of the road information; when a user enters a route to make a left turn at a point where a user cannot turn left, it is corrected to fit the road information; p. 5 [line 25], users can share the route file through the navigation map server 100; p. 6 [line 38], the controller 205 receives a path input by the user in a manner of drawing directly on the base map; displayed through the output unit 207 through, for example, the input unit 206 implemented as a touch pad; p. 6 [line 45], the input unit 206 includes a touch screen of the navigation terminal 200 and the like, and provides a function of receiving a route from a user; p. 6 [line 59], the path input may be performed in the form of drawing on a base map through an input means such as a mouse; p. 10 [line 15], the path input tool is a path file generation method that the user can enter the path in the form of a picture drawing; examiner note: per the specification [0067], the users may also draw on the mapping interface 500 utilizing a free form direction tool 506; the mapping interface 500 may represent a touch screen GPS, phone, computer, tablet, electronic glass, or similar device; the free form direction tool 506 may allow the second user to draw a customized path, route, or information on the mapping interface 500 that may be communicated in real-time or near real-time to the first user 501)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the free form path is a continuous input as suggested in Lim into Davis.  Doing so would be desirable because development of a technology in which other Internet users or navigation terminal users share the route information generated by the Internet users on the Internet map, and the other navigation terminal users or the Internet map users can share the trajectory of the navigation terminal users. There is a desperate need for this situation (see Lim p. 2 [line 47]).  The present invention has the advantageous effect that the user can use another route in addition to the route searched by the vehicle or walking navigation apparatus (see Lim p. 9 [lines 4-7]).  Additionally, the Lim’s continuous picture drawing input would improve the system of Davis by providing a simple and user-friendly method for a user to manually create a free form path with a single picture input via mouse or touchscreen (see Lim p. 6 [line 45], p. 6 [line 59]), as opposed to Davis’ multiple button presses over a prolonged period of time, which may be inconvenient or undesirable while driving (see Davis [0040-0041]).  Additionally, Lim’s server provides a tool for a general user to directly input a path on the base map and share it with other users (p. 4 [lines 15]), which enables the user to generate a freeform path at any time that is convenient for the user, rather than only during travel (see Davis [0040-0041]) and does not limit path creation to only roads that the user is currently traveling.  Additionally, Lim’s continuous picture drawing input provides a more flexible free form path creation tool than the process described in Davis that provides limited free form path customization (see Davis [0055]).

Regarding claim 11, claim 11 contains substantially similar limitations to those found in claim 1 except for one or more transceivers in communication with the server (Davis Figs. 1-7; [0026], device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10).  Consequently, claim 11 is rejected for the same reasons.

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 1.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 2, Davis in view of Lim teaches all the limitations of claim 1, further comprising:
wherein sending the directional feedback from the server to one or more directional interfaces is performed utilizing user preferences associated with the one or more directional interfaces (Davis Figs. 1-7; [0046], the server 24 may calculate other information which will be useful in eventually getting the route to the second vehicle 26a; in one embodiment, described further below, it may be useful not to display or broadcast the entire route (all location data points) at the second vehicle's 26b user interface 51 at one time; it may be desired to highlight the route point by point, with each successive point being displayed or broadcast when the second vehicle 26b substantially approaches the immediately preceding point;  the server 24, perhaps in accordance with user preferences, may compute an area 125 around each of the route locations (see FIG. 3, showing a few of such areas 125 around the circle locations) posted by the first vehicle 26a to define and store areas, as is shown in FIG. 5; [0038], the user can also enter or specify other features, such as the date, time, time period at which the route will ultimately be posted to the second vehicle; [0048], if specific posting/expiration times, dates, or periods have been specified by the first user, the server 24 broadcasts the route in accordance with those parameters; [0052], when route information is first transmitted to the second vehicle 26b, some sort of route notification indicator is preferably broadcast to the second user; such an indicator can be selectable by the second user so that the route can be displayed or broadcast at a time that is convenient for the second user)

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 2.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 3, Davis in view of Lim teaches all the limitations of claim 1, further comprising:
wherein the first directional interface and the one or more directional interfaces includes include a plurality of direction indicators selectable by the user and the one or more users, respectively (Davis Figs. 1-7; [0041], where a user in the first vehicle 26a can manually press a button along the route to mark location, the user may also couple with each marked location a message such as "turn right" or "go straight through intersection."; the types of messages may be tokens that are preset on the keypad 72; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; [0027], further details of a typical wireless communications device 22 as employed in a vehicle 26 are shown in FIG. 2; a keypad 72 may also be used to provide user input)

Regarding claim 4, Davis in view of Lim teaches all the limitations of claim 2, further comprising:
further comprising: communicating an indicator at the one or more directional interfaces in response to receiving the directional feedback (Davis Figs. 1-7; [0041], where a user in the first vehicle 26a can manually press a button along the route to mark location, the user may also couple with each marked location a message such as "turn right" or "go straight through intersection."; the types of messages may be tokens that are preset on the keypad 72; [0042], the system described above contemplates that specific points along the route are determined and, along with any associated message or data, periodically transmitted to the server 24; [0047], once the route information is received at the server 24, it is transmitted to the user interface 51 of the second vehicle 26b; the server 24 may wait to transmit once the first vehicle's route is completed, but in a preferred embodiment, sends location data points to the second vehicle 26 as they become available, which enables the second vehicle to see the route as its being formed; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user; [0052], when route information is first transmitted to the second vehicle 26b, some sort of route notification indicator is preferably broadcast to the second user)

Regarding claim 5, Davis in view of Lim teaches all the limitations of claim 1, further comprising:
wherein the server communicates with the first directional interface and the one or more directional interfaces through one or more wireless service networks, and wherein the free form path is a future path for at least the one or more directional interfaces (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0034], the first vehicle 26a has arrived at a destination 108 and wishes to record and send the route he has traveled to the second vehicle 26b, so that the second vehicle 26b can follow that route to meet the first vehicle 26a and/or to find the destination 108; [0038], the user can also enter or specify other features, such as the date, time, time period at which the route will ultimately be posted to the second vehicle, and/or the date/time at which such posting will expire on the server 24; [0047], once the route information is received at the server 24, it is transmitted to the user interface 51 of the second vehicle 26b; the server 24 may wait to transmit once the first vehicle's route is completed, but in a preferred embodiment, sends location data points to the second vehicle 26 as they become available, which enables the second vehicle to see the route as its being formed)

Regarding claim 7, Davis in view of Lim teaches all the limitations of claim 1, further comprising:
determining headings of users associated with the one or more directional interfaces; and communicating the headings of the users associated with the one or more directional interfaces to the first directional interface (Davis Figs. 1-7; [0057], it is also possible to leave a single route with numerous users, assuming their user IDs are also specified; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; confirmation can come on a point-by-point basis, with separate confirmation coming with each location point that the second user approaches or clears; this style of confirmation would allow the first user to see the progress of the second vehicle 26b along the route)

Regarding claim 8, Davis in view of Lim teaches all the limitations of claim 7, further comprising:
wherein the headings each include a location, direction of travel, and a speed (Davis Figs. 1-7; [0057], it is also possible to leave a single route with numerous users, assuming their user IDs are also specified; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; confirmation can come on a point-by-point basis, with separate confirmation coming with each location point that the second user approaches or clears; this style of confirmation would allow the first user to see the progress of the second vehicle 26b along the route; by continually confirming the location of the second devices, location, direction, and speed of travel would be indicated)

Regarding claim 9, Davis in view of Lim teaches all the limitations of claim 1, further comprising:
wherein the first directional interface is a wireless device executing a mobile application, and wherein the one or more directional interfaces are wireless devices executing the mobile application (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; [0027], further details of a typical wireless communications device 22 as employed in a vehicle 26 are shown in FIG. 2; [0028], head unit 50 also comprises a navigation unit 62, which typically includes a Global Positioning Satellite (GPS) system for allowing the vehicle's location to be pinpointed, which is useful, for example, in associating the vehicle's location with mapping information the system provides; [0033, 0058], cell phones, personal data assistants (PDAs); [0034], both vehicles have a user interface 51 as described earlier; [0044], the intended recipient and other posting information are entered into the user interface 51 in the first vehicle 26a; [0048], the route information received at the user interface 51 of the second vehicle 26b can be displayed or broadcast in any number of ways)

Regarding claim 10, Davis in view of Lim teaches all the limitations of claim 1, further comprising:
receiving a selection of the one or more users associated with the one or more directional interfaces for sending directional feedback; and communicating the selection from the one or more users associated with the one or more directional interfaces to the first directional interface (Davis Figs. 1-7; [0052], when route information is first transmitted to the second vehicle 26b, some sort of route notification indicator is preferably broadcast to the second user, such as a flashing indicator on the display or an audible cue broadcast through the speakers 79, such as a "beep"; such an indicator can be selectable by the second user so that the route can be displayed or broadcast at a time that is convenient for the second user; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; the second user can press a confirmation button 114 on his user interface 51 as shown in FIG. 6b, at which point the server logs such confirmation and perhaps transmits the same to the first vehicle 26a so that the first user can know that his route has been received and/or is being followed; confirmation can also be sent when the second user selects the route notification indicator as just discussed)

Regarding claim 12, Davis in view of Lim teaches all the limitations of claim 11, further comprising: 
wherein the directional interface system is securely linked with the first directional interface and the one or more directional interfaces to ensure privacy and secure communications through a wireless system including at least the one or more transceivers (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0035], identity information can constitute a user ID for the user in the first vehicle who is logged on to the system; [0037], the first vehicle 26a user can enter a system user ID for the intended recipient; [0047], the server 24 checks to see if the second vehicle 26b (i.e., user ID2) is coupled to the system, and the route information from the first vehicle (user ID1) is transmitted to it; [0052], the user interface 51 at the second vehicle may require the second vehicle to enter a personal identification code such as a Personal Identification Number (PIN) prior to receiving the route; upon validation of the PIN at the server 24 (or at the controller 56), the route can be sent by the server 24 to the user interface 51) 

Regarding claim 13, Davis in view of Lim teaches all the limitations of claim 11, further comprising: 
wherein the first directional interface and the one or more directional interfaces execute a mapping application that communicates with the server through the one or more transceivers (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0027], further details of a typical wireless communications device 22 as employed in a vehicle 26 are shown in FIG. 2; [0028], head unit 50 also comprises a navigation unit 62, which typically includes a Global Positioning Satellite (GPS) system for allowing the vehicle's location to be pinpointed, which is useful, for example, in associating the vehicle's location with mapping information the system provides; also present is a positioning unit 66, which determines the direction in which the vehicle is pointing (north, north-east, etc.), and which is also useful for mapping a vehicle's progress along a route; [0030], a network access device (NAD) 42 which include a wireless transceiver; [0034], FIG. 3 illustrates two traveling vehicles 26a and 26b in communication with a transceiver tower; both vehicles have a user interface 51 as described earlier; [0035], the locations of vehicles 26a and 26b (and any other users connected to the system 10) are tracked by the server 24; the Telematics control unit 40 automatically transmits to the server 24 the information regarding the location (e.g., longitude/latitude) and identity of the vehicles on a periodic basis; location information is provided by the navigation unit 62 (FIG. 2); [0037], the first vehicle 26a decides at point 110 to map the route he is going to travel to the destination 108 for the benefit of the second vehicle 26b; the user of the first vehicle can use the user interface 51 in his vehicle to start tracking the route; [0044], the intended recipient and other posting information are entered into the user interface 51 in the first vehicle 26a; [0048], the route information received at the user interface 51 of the second vehicle 26b can be displayed or broadcast in any number of ways; [0051], a mapping program such as that discussed above)

Regarding claim 15, Davis in view of Lim teaches all the limitations of claim 11, further comprising: 
wherein the directional feedback includes turn-by-turn instructions for the one or more directional interfaces utilized by the one or more users (Davis Figs. 1-7; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user; [0051], as shown in FIG. 6b, the location data, in conjunction with a mapping program such as that discussed above, can translate the route into directions for the second user to follow; progress along the route can also be displayed, such as by the use of the check symbols as shown; posting of directions can also be used in conjunction with the map of FIG. 6a, as shown by the use of direction window 150, which informs the second vehicle of the next turn it needs to make along the route)

Regarding claim 18, Davis in view of Lim teaches all the limitations of claim 17, further comprising: 
wherein the first directional interface and the one or more directional interfaces execute a mapping application displaying mapping information and the directional feedback (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0027], further details of a typical wireless communications device 22 as employed in a vehicle 26 are shown in FIG. 2; [0028], head unit 50 also comprises a navigation unit 62, which typically includes a Global Positioning Satellite (GPS) system for allowing the vehicle's location to be pinpointed, which is useful, for example, in associating the vehicle's location with mapping information the system provides; also present is a positioning unit 66, which determines the direction in which the vehicle is pointing (north, north-east, etc.), and which is also useful for mapping a vehicle's progress along a route; [0034], both vehicles have a user interface 51 as described earlier; [0035], the locations of vehicles 26a and 26b (and any other users connected to the system 10) are tracked by the server 24; the Telematics control unit 40 automatically transmits to the server 24 the information regarding the location (e.g., longitude/latitude) and identity of the vehicles on a periodic basis; location information is provided by the navigation unit 62 (FIG. 2); [0037], the first vehicle 26a decides at point 110 to map the route he is going to travel to the destination 108 for the benefit of the second vehicle 26b; the user of the first vehicle can use the user interface 51 in his vehicle to start tracking the route; [0044], the intended recipient and other posting information are entered into the user interface 51 in the first vehicle 26a; [0048], the route information received at the user interface 51 of the second vehicle 26b can be displayed or broadcast in any number of ways; as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; [0051], a mapping program such as that discussed above; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; the second user can press a confirmation button 114 on his user interface 51 as shown in FIG. 6b, at which point the server logs such confirmation and perhaps transmits the same to the first vehicle 26a so that the first user can know that his route has been received and/or is being followed; confirmation can also be sent when the second user selects the route notification indicator as just discussed)

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Lim in further view of Allen et al. (US 2011/0054770 A1, published 03/03/2011), hereinafter Allen.

Regarding claim 6, Davis in view of Lim teaches all the limitations of claim 1, further comprising: 
wherein the directional feedback is sent as an signal receivable by only the one or more directional interfaces (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0037], the first vehicle 26a user can enter a system user ID for the intended recipient; [0047], the server 24 checks to see if the second vehicle 26b (i.e., user ID2) is coupled to the system, and the route information from the first vehicle (user ID1) is transmitted to it; [0052], the user interface 51 at the second vehicle may require the second vehicle to enter a personal identification code such as a Personal Identification Number (PIN) prior to receiving the route; upon validation of the PIN at the server 24 (or at the controller 56), the route can be sent by the server 24 to the user interface 51) 
However, Davis in view of Lim fails to expressly disclose wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces.  In the same field of endeavor, Allen teaches:
wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces (Allen Figs. 1, 3-7; [0034], the geographic route may be user-defined, relative to the reference map; [0063-0064], the processing operation 120 illustrated in FIG. 1A may comprise one or more processing operations applied to a route input indicative of the geographic route; the processing operation 120 may comprise encoding the route input into a format which provides a representation of the geographic route with respect to a reference coordinate system; [0081], the communication operation 130 illustrated in FIG. 1A comprises forming 132 and sending 134 of a message comprising processed route information from the wireless communication device receiving the route input; the message may be addressed so that it reaches the intended one or more recipients by direct communication; [0083], communication of processed route information may comprise direct communication between devices (processed/encoded route information receivable only by the one or more directional interfaces; see also [0045], [0057], [0068], [0069], [0076], [0079], [0134], encoding a drawn route)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces as suggested in Allen into Davis in view of Lim.  Doing so would be desirable previous automated systems may be of limited usefulness because they fail to fully account for a user's navigational requirements or context (see Allen [0004]).  Additionally, it would provide an efficient and protected method of delivering directional feedback to an intended recipient, which would increase the security and integrity of the system.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Lim in further of Ng et al. (US 8,160,812 B1, published 04/17/2012), hereinafter Ng.

Regarding claim 14, Davis in view of Lim teaches all the limitations of claim 13, further comprising:
wherein a mapping interface indicates a location, speed, and direction of the one or more directional interfaces utilized by the one or more users, and wherein the free form path is a future path for at least the one or more directional interfaces. (Davis Figs. 1-7; [0057], it is also possible to leave a single route with numerous users, assuming their user IDs are also specified; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; confirmation can come on a point-by-point basis, with separate confirmation coming with each location point that the second user approaches or clears; this style of confirmation would allow the first user to see the progress of the second vehicle 26b along the route; by continually confirming the location of the second devices, location, direction, and speed of travel would be indicated; [0034], the first vehicle 26a has arrived at a destination 108 and wishes to record and send the route he has traveled to the second vehicle 26b, so that the second vehicle 26b can follow that route to meet the first vehicle 26a and/or to find the destination 108; [0038], the user can also enter or specify other features, such as the date, time, time period at which the route will ultimately be posted to the second vehicle, and/or the date/time at which such posting will expire on the server 24; [0047], once the route information is received at the server 24, it is transmitted to the user interface 51 of the second vehicle 26b; the server 24 may wait to transmit once the first vehicle's route is completed, but in a preferred embodiment, sends location data points to the second vehicle 26 as they become available, which enables the second vehicle to see the route as its being formed)
However, Davis in view of Lim fails to expressly disclose wherein a mapping interface displays a location, speed, and direction of the one or more directional interfaces utilized by the one or more users.  In the same field of endeavor, Ng teaches:
wherein a mapping interface displays a location, speed, and direction of the one or more directional interfaces utilized by the one or more users (Ng Figs. 1-8; column 3 [line 43], second device may coach or provide directional assistance wirelessly to the first device, for example providing drawn directional data; col. 6 [line 50], FIG. 2 illustrates a common map view with drawn directional data; drawn directional data may be provided by the second device 104 and may be a route, a symbol, a landmark, a guidepost, or any other item that would provide guidance; col. 4 [line 7], the second device 104 receives the location of the first device 102 through the network 108 via the wireless base station 106; the location of the first device 102 is then displayed on a common map view displayed by the second device 104; col. 3 [line 20], the first device sends updates of its location to the second device, which continually monitors the progress of the first device; by continually updating the location of the first device on the mapping interface, the location, speed, and direction of travel would be indicated on the screen)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein a mapping interface displays a location, speed, and direction of the one or more directional interfaces utilized by the one or more users as suggested in Ng into Davis in view of Lim.  Doing so would be desirable because navigation systems exist that assist a driver by providing a programmed map and programmed verbal directions. In this system, however, the driver is not presented with a map and the live person may be relying on an outdated map or may not have the local knowledge to give the driver accurate directions (see Ng col. 1 [line 21]).  Additionally, it would enable users to continually monitor the progress of the first device 102 and provides timely feedback to the first device 102 such as informing the first device 102 that they just made an incorrect turn (see Ng col. 3 [line 20]).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Lim in further of view of Rosenberg (US 2007/0162550 A1, published 07/12/2007).

Regarding claim 19, Davis in view of Lim teaches all the limitations of claim 18, further comprising:
determine headings of the one or more users; wherein the headings each include a location, direction of travel, and a speed (Davis Figs. 1-7; [0057], it is also possible to leave a single route with numerous users, assuming their user IDs are also specified; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; confirmation can come on a point-by-point basis, with separate confirmation coming with each location point that the second user approaches or clears; this style of confirmation would allow the first user to see the progress of the second vehicle 26b along the route; by continually confirming the location of the second devices, location, direction, and speed of travel would be indicated)
However, Davis in view of Lim fails to expressly disclose compensate for delays in receiving the headings of the one or more users, wherein the headings each include a location, direction of travel, and a speed.  In the same field of endeavor, Rosenberg teaches:
compensate for delays in receiving the headings of the one or more users, wherein the headings each include a location, direction of travel, and a speed (Rosenberg [0083], each vehicle reports its current speed to the VLS server along with its current positional coordinates during some or all updates; the speed reports may be used by the VLS server to account for time-lag by providing through an inventive Predictive Tracking Algorithm in which a more accurate current location of a vehicle is predicted by the VLS server based upon its reported current location (which is subject to time lag; delays in receiving the heading) and the reported current speed and direction of travel (heading comprising location, direction and speed); the Predictive Tracking Algorithm computes the more accurate current location of a portable computing device by adding a predictive spatial offset to the reported current location of that vehicle, the predictive spatial offset being computed based upon the reported speed (and direction of travel) and a known or estimated time lag between the reported location and the current time (delays in receiving the heading); for example, if a vehicle reports its current location is POSITION A upon a certain road and if the vehicle reports its current speed is B MILES PER HOUR and the vehicle is traveling in a NORTHBOUND direction upon said certain road and if it is known (or estimated) that a (t) second time lag is present between the time when the data was collected and the current time the data is being processed by the VLS server (delay in receiving the heading), a more accurate current location can be predicted by adding an offset to POSITION A equal to the estimated distance the vehicle traveled in the NORTHBOUND direction upon the certain road assuming the speed remained B MILES PER HOUR during the time lag period; in this way a new POSITION A' may be determined that is an OFFSET DISTANCE ahead of POSITION A in the NORTHBOUND direction upon the certain road; the OFFSET DISTANCE may be computed in any units; see also [0085], time-stamp values to determine the time lag; see also [0086], timestamps account for communication delays)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated compensate for delays in receiving the headings of the one or more users, wherein the headings each include a location, direction of travel, and a speed as suggested in Rosenberg into Davis in view of Lim.  Doing so would be desirable because it would allow the system to compute a more accurate current location of a portable computing device (see Rosenberg [0083]) and effectively account for time-lag using a predictive algorithm (see Rosenberg [0085]).  This would better enable a user of the directional interface to provide helpful directional feedback to the one or more users based on improved location determinations of the one or more users.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Lim in further view of McBride et al. (US 2007/0156335 A1, published 07/05/2007), hereinafter McBride.

Regarding claim 20, Davis in view of Lim teaches all the limitations of claim 17, further comprising: 
wherein the directional feedback includes turn-by-turn instructions in the future for the one or more directional interfaces utilized by the one or more users, and wherein the available paths include road and paths (Davis Figs. 1-7; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user (roads and paths); [0051], as shown in FIG. 6b, the location data, in conjunction with a mapping program such as that discussed above, can translate the route into directions for the second user to follow; progress along the route can also be displayed, such as by the use of the check symbols as shown; posting of directions can also be used in conjunction with the map of FIG. 6a, as shown by the use of direction window 150, which informs the second vehicle of the next turn it needs to make along the route; [0034], the first vehicle 26a has arrived at a destination 108 and wishes to record and send the route he has traveled to the second vehicle 26b, so that the second vehicle 26b can follow that route to meet the first vehicle 26a and/or to find the destination 108; [0038], the user can also enter or specify other features, such as the date, time, time period at which the route will ultimately be posted to the second vehicle, and/or the date/time at which such posting will expire on the server 24; [0047], once the route information is received at the server 24, it is transmitted to the user interface 51 of the second vehicle 26b; the server 24 may wait to transmit once the first vehicle's route is completed, but in a preferred embodiment, sends location data points to the second vehicle 26 as they become available, which enables the second vehicle to see the route as its being formed)
However, Davis in view of Lim fails to expressly disclose wherein the available paths include road, trails, and paths.  In the same field of endeavor, McBride teaches:
wherein the available paths include road, trails, and paths (McBride Figs. 1, 2; [0086], the draw route icon 525 may be highlighted to indicate that the user has chosen to select a route by tracing; FIG. 1F shows the display 500, which may include a traced route 530 (as seen in Fig. 1F, the trace route comprises trails in a park (indicated as ‘hiking trail’, paths in a park, and roads); see also [0048], road, sidewalk, trail; [0041]. FIG. 2 shows an exemplary route selection system 200 to assist a user in selecting a route to be traveled by, e.g., running, walking, hiking (trail), biking, driving, and so on)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the available paths include road, trails, and paths as suggested in McBride into Davis in view of Lim.  Doing so would be desirable because there are millions of miles of paths in the United States. Such paths include roads, sidewalks, hiking trails, bike trails, and so on (see McBride [0003]).  People travel by a wide variety of means. Examples of such means include running, walking, hiking, biking, driving, and so on (see McBride [0004]).  Including roads, trails, and paths as available paths would increase the users’ flexibility to define a preferred route using preferred types of travel paths.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 11, and 17.  The corrections to claims 1, 11, and 17 have been approved, and the objections to claims 1, 11, and 17 are respectfully withdrawn. 
Regarding independent claim 1, the Applicant alleges that Davis in view of Lim as described in the previous Office action, does not explicitly teach receiving, at the server, a free form path input manually by a user utilizing the first directional interface, wherein the free form path is a continuous input between at least a start point and an end point of the free form path (see remarks p. 10).  Examiner respectfully disagrees.
As discussed in the rejection above, Davis teaches a method including receiving, at a server, a free form path from a start point to an end point manually input by a user utilizing a directional interface (Figs. 1-7; [0025-0027], [0037], [0040-0042], [0048], [0050], [0055], [0058-0059]), converting the free form path to directional feedback, including aligning that path to available paths utilizing mapping to data (Figs. 1-7; [0048], [0050], [0055]), and sending the directional feedback from the user to one more directional interfaces (Figs. 1-7; [0026], [0037], [0047-0048], [0055], [0057]).  Lim is cited to clarify that a free form path is a continuous input, such as a route drawn on a map with a mouse or a touchscreen (Figs. 1-7; abs., pp. 4-6, 10).  Thus, Davis in view of a Lim is considered to teach claim 1.
Applicant specifically alleges Lim does not disclose a free from path input manually by a user utilizing the first directional interface.  Lim teaches "points selected by the user with the mouse on the base map." (Lim, lines 29-30, see references to point and points). First, Lim teaches utilizing a mouse rather than a free from path input manually by a user. This is contrary to the claimed language. Second, Lim teaches "points selected by the user." (Lim, lines 29-30) These points are not a continuous input. (id., lines 34-35, 3-4) Lim likewise does not use the words "free form path" or "continuous input." It is improper to infer this claim language from Lim. FIG. 3 of Lim likewise shows points. The other figures of Lim do not show a path (see remarks p. 10).  Examiner respectfully disagrees.
	Lim discloses a method for sharing path information on a navigation map to allow users to share information produced on their own (abs.). Lim discloses the user can enter the path in the form of a picture drawing (p. 10 [line 15]).  Lim provides a tool for a general user to directly input a path on the base map and share it with other users.  When a user enters a path in a form such as drawing on a base map, a line may be generated to pass over a building, not a road, according to a scale such as a scale or a zoom level at which the base map is displayed. The path correction unit 122 performs a function to automatically correct so that the lines passing through the point that is not the road passes over the road (p. 4 [lines 15 - 58]).  Lim discloses the controller 205 receives a path input by the user in a manner of drawing directly on the base map 38 displayed through the output unit 207 through, for example, the input unit 206 implemented as a touch pad (p. 6 [line 38]).  Lim discloses the input unit 206 includes a touch screen (p. 6 [line 45]).  Lim further discloses the drawing on a base map through an input means such as a mouse (p. 6 [line 59]).  Examiner notes that as described in applicant’s specification, a freeform input map be a drawing ([0067]).  Thus Lim’s freeform path entered by a user drawing a picture (abs. p. 4 [lines 15 - 58], p. 10 [line 15]) with a mouse, touchpad, or touchscreen (p. 6 [line 38], p. 6 [line 45], p. 6 [line 59]) is considered to teach the free form path is a continuous input.
	With respect to applicant’s argument that Lim teaches utilizing a mouse rather than a free from path input manually by a user, examiner notes that the claims place no limitations on what type of manual input is required.  Lim discloses that a user creates a freeform path by drawing a picture on a map (abs., p. 4 [lines 15 - 58], p. 6 [line 38], p. 10 [line 15]) with a mouse, touchpad, or touchscreen (p. 6 [line 38], p. 6 [line 45], p. 6 [line 59]), which are all forms of input done by hand (see previously cited NPL definition of manual “of, relating to, or involving the hands”).  Examiner notes that applicant’s specification recites various manual input tools including a mouse ([0048], [0092], [0121]) and touchscreen ([0121], [0128]).  Thus, Davis in view of Lim is considered to teach the limitation.
With respect to applicant’s argument that Lim teaches "points selected by the user with the mouse on the base map" (see remarks p. 10), the passage cited by applicant fully recites “The path corrector 122 automatically corrects the lines connecting the points selected by the user with the mouse on the base map to be valid as the path” (p. 4 [line 29]).  In the following paragraph, Lim further recites “when a user enters a path in a form such as drawing on a base map, a line may be generated to pass over a building, not a road, according to a scale such as a scale or a zoom level at which the base map is displayed. Can be. At this time, the path correction unit 122 performs a function to automatically correct so that the lines passing through the point that is not the road passes over the road” (p. 4 [line 32]).  Lim is describing correcting “lines connecting the points selected by the user” (p. 4 [line 29]) after the user “enters a path in a form such as drawing on a base map” (p. 4 [line 32]).  This passage does not disclose creating new lines, but correcting existing lines that have been created by the user drawing lines between points on a map.  There is no disclosure of selecting only discrete points.  If the system were responsible for creating lines based on discretely selected points, the process of correcting the user’s lines would be unnecessary.  Lim describes only that the path is created through drawing a picture on a map (abs. p. 4 [lines 15 - 58], (p. 6 [line 38]), p. 10 [line 15]), which is considered a continuous input.  However, even if Lim did disclose selecting only individual points for the system to create path lines, examiner notes that input by mouse (p. 6 [line 59]) would include continuous input as the user moves the mouse between the points.  
With respect to applicant’s argument that Lim does not use the words "free form path" or "continuous input” (see remarks p. 10), examiner notes that the word “continuous” is not used in applicant’s specification.  Applicant’s specification describes “The directions may also be a free form communication, such as a free form line drawing input utilizing a touch screen and imposed over a street map” ([0035]).  Applicant’s specification further describes  “The users may also draw on the mapping interface 500 utilizing a free form direction tool 506….The free form direction tool 506 may allow the second user to draw a customized path, route, or information on the mapping interface 500” ([0067]).  As discussed above, Lim’s disclosure of creating a freeform path by drawing a picture comprising lines superimposed on a base map (abs. p. 4 [lines 15 - 58], (p. 6 [line 38]), p. 10 [line 15]) with a mouse, touchpad, or touchscreen (p. 6 [line 38], p. 6 [line 45], p. 6 [line 59]) is considered within the broadest reasonable interpretation of these limitations in light of the specification (see MPEP 2111).
With respect to applicant’s argument that FIG. 3 of Lim likewise shows points (see remarks p. 10), Lim describes that Fig. 3 is a diagram illustrating a hierarchical structure of a base map and a path file (p. 4 [line 60]).  Lim discloses the route file preferably does not include an image of the map itself, and includes coordinate information that can be connected to the base map (p. 5 [line 1]).  Lim discloses the path file is an XML (Extensible Markup Language) file, and the path input tool preferably allows a user to enter a path in the form of drawing (p. 3 [line 24]).  Lim discloses a user of the navigation terminals 200 and 210 inputs a path on the base map displayed on the navigation 54 terminals 200 and 210 by directly drawing a picture through an input means such as a touch pad (S100) (p. 7 [line 54]).  The navigation terminals 200 and 210 generate the processed route information as a route file such as an XML file (S110) (p. 8 [line 1]).  As described, a user creates a free form path by drawing a path on a map, and the input is converted to the XML file shown in Fig. 3.
Applicant further alleges that Davis does not teach “receiving, at the server, a free form path input manually by a user utilizing the first directional interface, wherein the free form path is a continuous input between at least a start point and an end point of the free form path” (see remarks p. 10, 12).  Davis does not teach “a free form path” or that the free form path is a “continuous input between a least a start point and an end point of the free form path.” The routes in Davis are recorded by the server in real-time or discretely as points (see remarks. p 10).  Examiner respectfully disagrees.  Examiner respectfully disagrees.
As discussed in the rejection above, Davis teaches a method allowing a user to generate a free form path utilizing a directional interface in a vehicle ([0037], [0040-0042], [0055]).  Davis discloses that vehicles are equipped with wireless communication devices in communication with a server to send and receive directional feedback ([0026-0027]) enabling a user to “record and send the route he has traveled to the second vehicle 26b, so that the second vehicle 26b can follow that route to meet the first vehicle 26a and/or to find the destination 108” (see [0034]).  Davis discloses in [0035] “the locations of vehicles 26a and 26b (and any other users connected to the system 10) are tracked by the server 24.”  As described in Davis [0037] “the user of the first vehicle can use the user interface 51 in his vehicle to start tracking the route. This can be done any number of different ways, as illustrated in FIGS. 4a and 4b. After perhaps the user of the first vehicle 26a engages a menu on his display 79 to enable a route tracking feature, he ultimately is prompted to enter information concerning the intended recipient of the route as shown in FIG. 4a.”  Davis further discloses a menu in Fig. 4a allowing the user to specify the input method for the directional feedback (see also [0039]).  Davis further discloses in [0040] “the user in the first vehicle 26a may manually prescribe the route locations ultimately transmitted to the second vehicle 26b. In this embodiment, the user in the first vehicle 26a could simply press a button on the user interface to mark his location at random points along the route, such as might denoted by the triangles 113 on FIG. 3.”  Davis further discloses in [0041] “in the embodiment where a user in the first vehicle 26a can manually press a button along the route to mark location, the user may also couple with each marked location a message such as "turn right" or "go straight through intersection." The types of messages may be tokens that are preset on the keypad 72.”  Davis further discloses that server receives the manually input free form path from the user, aligns the freeform path to available paths utilizing mapping to data, and sends the directional feedback from the server to one more directional interfaces (see discussion above of Figs. 1-7; [0026], [0037], [0047-0048], [0050], [0057]).  Lim is cited to clarify that a free form path is a continuous input, such as a route drawn on a map with a mouse or a touchscreen (Figs. 1-7; pp. 4-6, 10).  Thus, Davis in view of Lim is considered to teach claim 1.
Applicant further alleges that Davis does not teach “establishing a communication session between a first directional interface and one or more directional interfaces through at least the server” (see remarks p. 12). 
Davis discloses vehicle-based communication system 10 comprising communication devices 22 is capable of sending and receiving voice (i.e., speech), data (such as textual or SMS data), and/or video.  Devices 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station on route to a server 24, which ultimately acts as the host for communications on the communication system 10 and may comprise a communications server (see Davis [0026]).  Davis discloses the communication devices can call each other ([0031]) and establish a push-to-talk communication channel ([0032]).  Davis further discloses that the communication devices can communicate real-time navigation updates to each other through the server during a navigation session ([0047], [0053]).  The claims do not place limitations on what the communication session must comprise, how the communication session is established, or what must be communicated.  The instant specification ([0027]) discloses a dedicated communications session includes “one-way or two-way communication of directional indicators, maps, layouts, text, audio, video, or other communications.”  Thus, Davis’s disclosure of voice and data communications between devices within communication system 10 through communication server 24 is considered to teach the limitation.
Similar arguments have been presented for claims 11 and 17 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-10, 12-16, and 18-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 11, and 17.  However, as discussed above, Davis is considered to teach claims 1, 11, and 17, and consequently, claims 2-10, 12-16, and 18-20 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 20120323482 A1) see Figs. 2-3 and [0033-0034].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143